Mr. President, may I take this
opportunity, as President of the Republic of South Africa
and as Chairperson of the Non-Aligned Movement, to
extend to you our sincere congratulations on your election
to the high post of President of the General Assembly.
You will be presiding over this august Assembly of
the nations of the world at a time when its deliberations and
decisions will be of the greatest consequence to the
continuous striving of humanity at last to achieve global
peace and prosperity.
The Non-Aligned Movement, as well as my own
country, which is a proud member of that Movement,
invests great trust in this Organization to discharge its
responsibilities to all nations, especially at this critical
period of its existence.
Quite appropriately, this fifty-third session of the
General Assembly will be remembered through the ages as
the moment at which we marked and celebrated the fiftieth
anniversary of the adoption of the Universal Declaration of
Human Rights. Born in the aftermath of the defeat of the
Nazi and fascist crime against humanity, this Declaration
held high the hope that all our societies would, in future, be
built on the foundations of the glorious vision spelt out in
each of its clauses.
For those who had to fight for their emancipation,
those such as ourselves, who, with United Nations help, had
to free ourselves from the criminal apartheid system, the
Universal Declaration of Human Rights served as the
vindication of the justice of our cause.
At the same time, it constituted a challenge to us
that our freedom, once achieved, should be dedicated to
the implementation of the perspectives contained in the
Declaration.
Today we celebrate the fact that this historic
document has survived a turbulent five decades, which
have seen some of the most extraordinary developments
in the evolution of human society.
These include the collapse of the colonial system,
the passing of a bipolar world, breathtaking advances in
science and technology and the achievement of the
complex process of globalization.
And yet, at the end of it all, the human beings who
are the subject of the Universal Declaration of Human
Rights continue to be afflicted by wars and violent
conflicts.
They have, as yet, not attained their freedom from
fear of death that would be brought about by the use of
weapons of mass destruction as well as conventional
arms.
Many are still unable to exercise the fundamental
and inalienable democratic rights that would enable them
to participate in the determination of the destiny of their
countries, nations, families and children and to protect
themselves from tyranny and dictatorship.
The very right to be human is denied every day to
hundreds of millions of people as a result of poverty and
the unavailability of basic necessities, such as food, jobs,
water and shelter, education, health care and a healthy
environment.
The failure to achieve the vision contained in the
Universal Declaration of Human Rights finds dramatic
expression in the contrast between wealth and poverty
which characterizes the divide between the countries of
the North and the countries of the South and within
individual countries in all hemispheres.
It is made especially poignant and challenging by the
fact that this coexistence of wealth and poverty, the
perpetuation of the practice of the resolution of inter-State
and intra-State conflicts by war and the denial of the
democratic right of many across the world, all result from
acts of commission and omission, particularly by those
who occupy positions of leadership in politics, in the
economy, and in other spheres of human activity.
13


What I am trying to say is that all these social ills,
which constitute an offence against the Universal
Declaration of Human Rights, are not a preordained result
of the forces of nature or the product of a curse of the
deities.
They are the consequence of decisions which men and
women take or refuse to take, men and women all of whom
will not hesitate to pledge their devoted support for the
vision conveyed in the Universal Declaration of Human
Rights.
This Declaration was proclaimed as universal precisely
because the founders of this Organization and the nations
of the world that joined hands to fight the scourge of
fascism, including many that still had to achieve their own
emancipation, understood clearly that our human world was
an interdependent whole. Necessarily, the values of
happiness, justice, human dignity, peace and prosperity
have a universal application, because each people and every
individual is entitled to them. Similarly, no people can truly
say it is blessed with happiness, peace and prosperity where
others, as human as themselves, continue to be afflicted
with misery, conflict, terrorism and deprivation.
Thus can we say that the challenge posed by the next
50 years of the Universal Declaration of Human Rights, and
by the next century whose character it must help to fashion,
consists in whether humanity, and especially those who will
occupy positions of leadership, will have the courage to
ensure that at last we build a human world consistent with
the provisions of that historic Declaration and other human
rights instruments that have been adopted since 1948.
Immediately, a whole range of areas of conflict
confronts us, in Africa, Europe and Asia. All of us are
familiar with these, which range from the Democratic
Republic of the Congo, Angola and Sudan on my own
continent, to the Balkans in Europe and Afghanistan,
Tajikistan and Sri Lanka in Asia.
Clearly, this Organization, and especially the Security
Council, acting together with people of goodwill in the
countries and areas concerned, has a responsibility to act
decisively to contribute to the termination of these
destructive conflicts. Continuously, we have to fight to
defeat the primitive tendency towards the glorification of
arms, the adulation of force, born of the illusion that justice
can be guaranteed by the capacity to kill, or that disputes
are necessarily best resolved by resort to violent means.
As Africans, we are grateful to the Secretary-General
for the contribution he has made to help us find the way
towards ending violent strife on our continent. We have
taken heed of his report, which will reinforce our efforts
to banish war from our shores. I have not yet read the
report from page to page, but I will try to do so.
The very first resolution of the General Assembly,
adopted in January 1946, sought to address the challenge
of
“the elimination from national armaments of atomic
weapons and of all other major weapons adaptable
to mass destruction”. (resolution 1 (I), para. 5 (c))
We must face the fact that after countless initiatives
and resolutions, we still do not have concrete and
generally accepted proposals supported by a clear
commitment by the nuclear-weapon States to the speedy,
final and total elimination of nuclear weapons and
nuclear-weapon capabilities.
We take this opportunity to salute our sister
Republic of Brazil for its decision to accede to the Treaty
on the Non-Proliferation of Nuclear Weapons and to urge
all others that have not yet done so to follow this
excellent example.
In an honest attempt to contribute to the definition
of the systematic and progressive steps required to
eliminate these weapons and the threat of annihilation
which they pose, South Africa, together with Brazil,
Egypt, Ireland, Mexico, New Zealand, Slovenia and
Sweden, will be submitting a draft resolution to the First
Committee for consideration by the Assembly. It is
appropriately titled “Towards a nuclear-weapon-free
world: the need for a new agenda”.
I call with all humility on all Members of the United
Nations seriously to consider this important draft
resolution and to give it their support. We must ask the
question, which might sound naive to those who have
elaborated sophisticated arguments to justify their refusal
to eliminate these terrible and terrifying weapons of mass
destruction — why do they need them, anyway?
In reality, no rational answer can be advanced to
explain in a satisfactory manner what, in the end, is the
consequence of cold-war inertia and an attachment to the
use of the threat of brute force to assert the primacy of
some States over others.
14


Urgent steps are also required to arrive at a just and
permanent peace in the Middle East on the basis of the
realization of the legitimate aspirations of the people of
Palestine and respect for the independence and security of
all the States of this important region. We also look
forward to the resolution of the outstanding issues of
Western Sahara and East Timor, convinced that it is
possible to take these matters off the world agenda on the
basis of settlements that meet the interests of all the peoples
concerned.
Similarly, we would like to salute the bold steps taken
by the Government of the Federal Republic of Nigeria, this
supremely important country of Africa, to enable it to
return to democratic rule and a system of governance
directed at serving the interests of all its people.
Together we are also faced with the scourges of drug
abuse and the illicit traffic in narcotics, organized
transnational crime and international terrorism. We strongly
support the measures adopted or being discussed by the
United Nations to deal with these challenges and commit
our country and Government to cooperate fully in all
regional and international initiatives to ensure that the
peoples of the world, including our own, are spared the
destructive impact of these crimes.
The world is gripped by an economic crisis, which, as
President Clinton said in this city only a week ago, has
plunged millions into sudden poverty and disrupted and
disoriented the lives of ordinary people, and brought deep
personal disappointment to tens of millions of people
around the world.
President Clinton also said:
“Recent press reports have described an entire
generation working its way into the middle class for
over 25 years, then being plummeted into poverty
within a matter of months. The stories are
heartbreaking — doctors and nurses forced to live in
the lobby of a closed hospital; middle-class families
who owned their own homes, sent their children to
college, travelled abroad, now living by selling their
possessions.”
President Clinton said that “fast-moving currents” in
the world economy
“have brought or aggravated problems in Russia and
Asia. They threaten emerging economies from Latin
America to South Africa”,
and he spoke of sacrificing lives in the name of economic
theory.
He further recognized that with a quarter of the
world’s population in declining growth, the United States,
in Federal Reserve Board Chairman Alan Greenspan’s
words,
“ cannot forever be an oasis of prosperity.' Growth
at home depends upon growth abroad”.
I have quoted the President of the United States at
such length both because he is correct and because he is
the leader of the most powerful country in the world.
Accordingly, we would like to believe that with the
problem facing all humanity, and especially the poor,
having thus been recognized, courage will not desert the
powerful when it comes to determining the correct course
to be taken, and following this course, addressing the
challenge that has been identified.
The tragedy President Clinton describes goes far
beyond the sudden impoverishment of the middle class to
which he correctly refers. Poverty has been and is the
condition of the daily existence of even larger numbers of
ordinary working people. Paradoxically, the challenge of
poverty around the globe has been brought into sharp
focus by the destructive fast movements of currents of
wealth from one part of the world to another.
Put starkly, we have a situation in which the further
accumulation of wealth, rather than contributing to the
improvement of the quality of life of all humanity, is
generating poverty at a frighteningly accelerated pace.
The imperative to act on this urgent, life-and-death
matter can no longer be ignored. The central challenge to
ensure that the countries of the South gain access to the
productive resources that have accumulated within the
world economy should not be avoided by seeking to
apportion as much blame as possible to the poor.
Clearly, all relevant matters will have to be
addressed, including such issues as greater inflows of
long-term capital; terms of trade; debt cancellation;
technology transfers; human resource development; the
emancipation of women and the development of the
young; the elimination of poverty; the HIV/AIDS
epidemic; environmental protection; and the strengthening
of financial and other institutions relevant to sustained
economic growth and development.
15


Fortunately, it is no longer in dispute that serious work
will also have to be done to restructure the multilateral
financial and economic institutions so that they address the
problems of the modern world economy and become
responsive to the urgent needs of the poor of the world.
Similarly, this very Organization, including its
important Security Council, must itself go through its own
process of reformation so that it serves the interests of the
peoples of the world, in keeping with the purposes for
which it was established.
The issues we have mentioned were discussed in a
comprehensive manner at the Twelfth Summit Conference
of the Non-Aligned Movement held in the city of Durban,
South Africa, earlier this month.
I am privileged to commend the decisions of that
important meeting to the General Assembly and the United
Nations as a whole, including the Durban Declaration,
which the Summit adopted unanimously. I am certain that
the decisions adopted by the Non-Aligned Movement will
greatly assist this Organization in its work and further
enhance the contribution of the countries of the South to the
solution of the problems that face the nations of the world,
both rich and poor.
This is probably the last time I will have the honour
to stand at this rostrum to address the General Assembly.
Born as the First World War came to a close, and departing
from public life as the world marks half a century of the
Universal Declaration of Human Rights, I have reached that
part of the long walk when the opportunity is granted, as it
should be to all men and women, to retire to some rest and
tranquillity in the village of my birth.
As I sit in Qunu, my village, and grow as ancient as
its hills, I will continue to entertain the hope that there has
emerged a cadre of leaders in my own country and region,
on my continent and in the world, which will not allow that
any should be denied their freedom, as we were; that any
should be turned into refugees, as we were; that any should
be condemned to go hungry, as we were; that any should
be stripped of their human dignity, as we were.
I will continue to hope that Africa’s renaissance will
strike deep roots and blossom forever, without regard to the
changing seasons. Were all these hopes to translate into a
realizable dream and not a nightmare to torment the soul of
the aged, then will I, indeed, have peace and tranquillity.
Then would history and the billions throughout the world
proclaim that it was right that we dreamt and that we
toiled to give life to a workable dream.














